DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities: “the printer head” lacks antecedent basis  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the wiper and the imaging unit are provided in this order from a position closer to the printer head when the printer head is positioned above the liquid receiving unit …” It does not appear that an order has been defined, and thus it is not understood what this is intended to mean. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taff et al. (9,134,233) in view of Kaneko (6,056,387) and official notice.

 	Regarding claim 1, Taff teaches a solution application apparatus that applies a solution including a fluorescent material, which emits light when light with wavelength in ultraviolet region is irradiated, to a printing target during carrying, the solution application apparatus comprising: 
a printing head (fig. 3, item 10) which has a plurality of nozzles (fig. 3, unlabeled nozzles on item 10) and configured to eject the solution from an ejection outlet of the nozzle (see fig. 2); 
a light source (fig. 2, item 32) configured to irradiate light which has a wavelength in the ultraviolet region (col. 12, see Table 1) to a region including the ejection outlet (see fig. 3, note that the claimed region is being defined as the region including the outlet all the way to the deposition region, or rather the entire flight path); 
an imaging unit (fig. 2, item 38) configured to image a region including at least one of the ejection outlets which is irradiated by the light from the light source in a state the solution is supplied to the printing head (see figs. 2, 3, note again that the “region” includes the outlets as well as the flight paths); and 
a controller (fig. 1, item 50) configured to judge a presence of an ejection failure nozzle based on the image imaged and obtained by the imaging unit (col. 14, lines 7-35).
toward a nozzle surface of the printing head on which the ejection outlet if formed, wherein the imaging unit images a nozzle surface, the image including at least one of the ejection outlets in a state when the solution is not ejected from the ejection outlet. Kaneko teaches this (Kaneko, see fig. 1, Note that light source 8 shines light on nozzle surface of printhead 1 during a non-printing state). It would have been obvious to one of ordinary skill in the art at the time of invention to use a light source to image the nozzle surface of the printhead to determine a health state/need for maintenance of a nozzle, as disclosed by Kaneko, instead of using a light source to image a flight path of an ejected droplet to determine a health state/need for maintenance of a nozzle, as disclosed by Taff, because doing so would amount to a simple substitution of one known technique for another to obtain a predictable result. In other words, both of the approaches disclosed by Taff and Kaneko were well known means in the art for determining nozzle health at the time of invention. Thus, to use one known approach instead of the other would have been obvious to one of skill in the art depending on individual design needs.  	Regarding claim 2, Taff in view of Kaneko teaches the solution application apparatus according to claim 1, wherein the imaging unit is fixed and provided integrally to the wiper. Kaneko teaches a wiper (Kaneko, fig. 1, item 7) and an imaging unit (Kaneko, fig. 1, item 8) to wipe a printhead when the nozzle surface is soiled (Kaneko, see figs. 1, 2, 4 and 5). It would have been obvious to one of ordinary skill in the art at the time of invention to use the wiper disclosed by Kaneko to the execute the cleaning disclosed by Taff because doing so would amount to combining prior art elements to 
Taff in view of Kaneko teaches moving the printhead unit in a direction perpendicular to a conveyance direction to a position at which the wiper and the imaging unit are closely spaced so as to be able to effect imaging followed closely by wiping. Taff in view of Kaneko does not teach wherein the imaging unit and the wiper are integral. However, according to MPEP 2144.04, a reversal of parts is not patentable if such a reversal would have been obvious. Here, the claimed invention moves an integral wiper and imaging unit across a nozzle surface while the prior art discloses moving a nozzle surface across an wiper and imaging unit located close to each other, but what has been claimed is simply a reversal of the stationary and moving parts disclosed in the prior art. 
Examiner takes official notice that one of skill in the art would have found it obvious to mount the wiper and the imaging unit integrally so as to be able to move the wiper and the imaging unit with a single motor during a cleaning processing.  	Regarding claim 3, Taff in view of Kaneko and official notice teaches the solution application apparatus according to claim 2, wherein the wiper moves in the direction orthogonal to a carrying direction of the printing target (Note that upon combinations of the references in the rejection of claim 2, this limitation is met).
a liquid receiving unit fixed and provided integrally to the wiper and configured to receive the solution which is ejected from the printing head,
wherein the wiper and the imaging unit are provided in this order from a position closer to the printer head when the printer head is position above the liquid receiving unit (Kaneko, see fig. 2). 	Regarding claim 5, Taff in view of Kaneko and official notice teaches the solution application apparatus according to claim 2, wherein the imaging unit images the ejection outlet while following the wiping by the wiper (Kaneko, see fig. 17, Note that wipings and imagings take place several times before and after each other). 	Regarding claim 6, Taff in view of Kaneko and official notice teaches the solution application apparatus according to claim 2, wherein the controller controls the wiper to perform wiping when the controller judges that there is the ejection failure nozzle (Taff, col. 14, lines 35-37, Note that a cleaning takes place when the controller determines a nozzle failure).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over as applied to claim Taff in view of Kaneko and official notice above, and further in view of Kinoshita et al. (2011/0128557).
 	Regarding claim 9, Taff in view of Kaneko and official notice teaches a printing apparatus that applies a solution including a fluorescent material, which emits light when light with wavelength in ultraviolet region is irradiated, the printing apparatus comprising: a carrying device configured to carry the medium; and the solution application apparatus configured to apply the solution to the medium according to claim 1. Taff in view of Kaneko and official notice does not teach wherein the printing apparatus is a tablet printing apparatus or wherein the medium is a tablet. Kinoshita teaches this (Kinoshita, see Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the cleaning technique disclosed by Taff in view of Kaneko and official notice to the tablet printing device disclosed by Kinoshita because doing so would amount to combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. Specifically, the claims have been amended to further specify the structure of the device, but the amendment does not distinguish the claimed invention from the prior art. Applicant makes several arguments for why the prior art of record does not teach the newly amended claim 1, but these arguments seem to attack the references separately, not taking into account the combination. The rejections above have been amended to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853